NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Submitted May 3, 2007
                                Decided May 3, 2007

                                       Before

                          Hon. WILLIAM J. BAUER, Circuit Judge

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. TERENCE T. EVANS, Circuit Judge

No. 07-2001
                                                Appeal from the United States
DAVID L. WOODS,                                 District Court for the
    Intervener Plaintiff-Appellant,             Southern District of Indiana,
                                                Indianapolis Division.
      v.
                                                No. 06 C 1859
ED BUSS, Superintendent,
     Defendant-Appellee.                        Richard L. Young, Judge.


                                     ORDER

       David Woods is scheduled to be executed by lethal injection on May 4, 2007 at
12:01 A.M. by the State of Indiana. He challenges Indiana’s method of lethal injection.
The district court denied Woods’ motion for a preliminary injunction and denied him
a stay of execution. We affirm the district court’s decision denying Woods’ motion for
preliminary injunction. We deny his request for a stay of execution.

                                    I. HISTORY

       On April 7, 1984, David Woods stabbed to death a 77 year-old man in order to
steal $130 in cash and a television that Woods later resold for $20. Woods v.
McBride, 430 F.3d 813, 815-16 (7th Cir. 2005). Woods was convicted of murder and
No. 07-2001                                                                    Page 2

robbery and was sentenced to death. Id. at 816. His case proceeded through direct
and post-conviction review in the Indiana state courts and habeas review through
the federal courts. Woods v. McBride, 430 F.3d 813 (7th Cir. 2005), cert. denied, 127
S. Ct. 391 (2006). Yesterday, we denied Woods’ request for a Certificate of
Appealability for a second habeas petition and refused his request for a Stay of
Execution. Woods v. Buss, 07-1951 (7th Cir. May 2, 2007).

       On March 5, 2007, Woods sought leave to intervene in a preexisting lawsuit
challenging Indiana’s lethal injection method. Timberlake v. Buss, 06-CV-1859
(S.D. Ind). Woods was granted leave to intervene on April 10, 2007, filed a
statement of claims on April 17, 2007 and filed a motion for a preliminary
injunction and stay of execution on April 18, 2007. On May 1, 2007, the district
court denied Woods’ motion for preliminary injunction and request for a stay of
execution.

                                   II. ANALYSIS

       “We review the denial of a preliminary injunction for an abuse of discretion.”
Autotech Tech. Ltd. Partnership v. Automationdirect.com, 471 F.3d 745, 748 (7th
Cir. 2006) (citing Goodman v. Ill. Dep’t of Fin. & Prof’l Regulation, 430 F.3d 432,
437 (7th Cir. 2005)). In reviewing the district court’s decision, “we examine legal
conclusions de novo [and] finding of facts for clear error.” Joelner v. Village of
Washington Park, Illinois, 378 F.3d 613, 619-20 (7th Cir. 2004). “To prevail on a
motion for a preliminary injunction, the moving party must demonstrate (1) a
likelihood of success on the merits; (2) a lack of an adequate remedy at law; and (3)
an irreparable harm will result if the injunction is not granted. FoodComm Intern
v. Berry, 328 F.3d 300, 303 (7th Cir. 2003) (citations omitted). If the moving party
meets the first three requirements, then the district court balances the relative
harms that could be caused to either party. Incredible Tech., Inc. v. Virtual Tech.,
Inc., 400 F.3d 1007, 1011 (7th Cir. 2005)).

       The district court rejected Woods’ claims on two grounds. First, it held that
Woods had failed to demonstrate that Indiana’s lethal injection method violates the
Eighth Amendment prohibition on cruel and unusual punishment. Second, the
district court held that the last minute nature of Woods’ claims strongly counseled
against granting him relief.

      The Supreme Court has recognized that the prisoner may challenge the
means of his execution pursuant to 42 U.S.C. § 1983 to determine whether the
method complies with constitutional requirements. Nelson v. Campbell, 541 U.S.
637, 644 (2004). “The unnecessary and wanton infliction of pain constitutes cruel
and unusual punishment forbidden by the Eighth Amendment.” Hope v. Pelzer, 536
U.S. 730, 737 (2002) (quotations and citations omitted). To succeed on an Eighth
Amendment claim, the plaintiff must demonstrate both that there is an objectively
No. 07-2001                                                                     Page 3

serious deprivation and the deprivation was done with deliberate indifference.
Farmer v. Brennan, 511 U.S. 825, 834 (1994).

      In its May 1, 2007 decision, the district court determined that the individuals
responsible for Woods’ execution are sufficiently trained and experienced and are
governed by appropriate procedures to insure that there is not a “significant” or
“unnecessary risk that Woods will suffer unnecessary pain during the execution
process.” Dist. Ct. May 1, 2007 Op. at pg. 3. The district court also concluded that
“Woods’ allegations concerning deficiencies in the execution protocol are simply off
base.” Id. at pg. 9. Finally, the district court determined that Woods could not
demonstrate either a deprivation of his constitutional right to be free from
“unnecessary and wanton infliction of pain,” nor deliberate indifference by the
defendants. Id. at pgs. 9-10.

       We hold that the district court did not abuse its discretion in deciding that
the execution of Woods pursuant to Indiana’s lethal injection method does not
violate Woods’ constitutional rights. The district court properly considered the
applicable law governing the Eighth Amendment and properly applied it to
Indiana’s lethal injection method. We adopt the reasoning of the district court’s
decision of May 1, 2007 as our own.

       We are also particularly mindful of the fact that Woods is pursuing this
additional “eleventh hour” attempt to delay his execution. “A court may consider
the last-minute nature of an application to stay execution in deciding whether to
grant relief. ... [T]here is a strong equitable presumption against the grant of a stay
where a claim could have been brought at such a time as to allow consideration of
the merits without requiring entry of a stay.” Nelson v. Campbell, 541 U.S. 637,
649 (2004).

                                III. CONCLUSION

      The district court’s decision denying Woods’ motion for preliminary
injunction is AFFIRMED. Woods’ application for a Stay of Execution is DENIED.